In an action brought by plaintiff, a clerk in the office of the county clerk of Kings county, to recover the aggregate amount of deductions made from his salary dining the years 1933 to 1936, inclusive, and further deductions made monthly until April 1, 1937, order denying plaintiff’s motion for judgment on the pleadings and judgment entered thereon, dismissing the complaint, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Cars-well, Adel, Taylor and Close, JJ.